I belong to a generation that was born into a globalized world. For us, globalization is not a threat — it is a fact of life. As Kofi Annan once said, arguing against globalization is like arguing against the laws of gravity. Let us be clear: the fact that the world has grown closer together has brought about enormous benefits. It has reduced international poverty, contributed to the spread of technology and reduced the distances between countries.
But we must also recognize that globalization has not only led to positive consequences; it also created new challenges. Events taking place on the other side of the globe can have a direct impact on our lives. That includes not only in the economic world, but in all spheres of life. Especially in recent years, we have seen a dramatic increase in threats to stability throughout the world.
When I started out as Foreign Minister, in December 2013, Ukraine had full sovereignty over its eastern borders and Crimea. The Iraqi Government was still in control of Mosul and other parts of the country, and religious minorities, such as the Yazidis, still lived in peace and security in their homeland. Yet today, thinking in terms of confrontational blocs has returned to Europe. Today Da’esh threatens whole States, and radicalization and violent extremism are on the rise worldwide.
Given those developments, I can understand that people are shocked and overburdened by the many images they see of violence, suffering and destruction, and that they would wish to block those images from their living rooms. But the truth is that, while one can turn off the television and block off the news from one’s home, what cannot be changed in a globalized world is the fact that something taking place elsewhere can have a direct impact on our lives. The more interconnected our world becomes, the greater the responsibility of each one of us is to not ignore events taking place in other parts of the world. The more globalized our world becomes, the more interest each one of us must take in strengthening stability and prosperity in other parts of the world, not only out of solidarity but also out of self-interest.
One thing is very clear today: we all need to join forces. We need the United Nations, the European Union (EU) and the Organization for Security and Cooperation in Europe (OSCE). And we need effective multilateralism to achieve what we most desire, namely, security and stability.
Today threats to security and stability arise from many challenges at the same time. The destruction caused by military conflicts is increasing, violent extremism is growing and weapons of mass destruction still exist. The conflict that is closest to us in Austria is the one in Crimea and eastern Ukraine. We remain very concerned, because the Minsk Agreement has still not been implemented, and progress has been frustratingly slow. In our opinion, we need to find solutions beyond the ceasefires. We need a free and stable Ukraine that has good relations with both the Russian Federation and the European Union.
To achieve greater security, we must rebuild trust. In that respect, the Organization for Security and Cooperation in Europe, which reaches from Vancouver to Vladivostok, is uniquely placed to promote stability and security. During Austria’s chairmanship of the OSCE in 2017, we intend to contribute to rebuilding trust and defusing conflicts in the OSCE area, such as in eastern Ukraine, Georgia, Nagorno Karabakh and Transnistria. But we are also faced with a ring of instability in Europe’s wider neighbourhood — in Syria, Iraq and Libya.
On Syria, we need to reinforce diplomatic efforts to establish a ceasefire, enable safe access for humanitarian aid and start a political process. That is the only way to end the ongoing humanitarian crisis in that long-suffering country. We are outraged by the attacks on medical facilities and aid convoys. Let me be clear: all of those who committed crimes against civilians must be brought to justice.
Around the globe, radicalization and violent extremism pose serious threats to our societies, undermining security, development, human rights and fundamental freedoms. We must all realize that acts of religious extremism do not happen only in areas of conflict; there are religious extremists who radicalize our youth even in the heart of our own societies. Tens of thousands of foreign fighters have joined the Islamic State in Iraq and the Levant in order to rape, kill and try to exterminate religious minorities in other parts of the world. They include more than 5,000 people from the EU, among them 300 from Austria. We cannot accept that our citizens commit such crimes in other parts of the world, and we have to be clear that when they return, they pose a major threat to our societies. We therefore have to increase efforts within our communities to prevent young people from being misled by those who abuse religion.
We also have to remain committed in our fight against Da’esh and other terrorist groups in countries like Syria, Iraq and Libya, because destroying Da’esh would be the most powerful measure to counter radicalization. The more we deny radical terrorists their success stories, the fewer new fighters will be recruited from other parts of the world. If we are unsuccessful in that fight, we will see increased radicalization and terrorism worldwide, with no safe havens, neither in Europe nor elsewhere.
In an ever less secure world facing ever greater tensions among the major Powers, nuclear disarmament remains the number one unfinished business. The recent nuclear tests by the Democratic People’s Republic of Korea serve as a warning sign. We all agree that the humanitarian consequences of a nuclear-weapon explosion would be unacceptable. We must therefore finally rid ourselves of all nuclear weapons. Experience shows that the first step in eliminating weapons of mass destruction is to prohibit them through legally binding norms. Together with other Member States, Austria will submit a draft resolution to convene negotiations on a legally binding comprehensive instrument to prohibit nuclear weapons in 2017.
But that is not enough. We also need to put an end to the use of explosive weapons in populated areas. When such weapons are used in cities and other urban areas — as we have seen in Syria — more than 90 per cent of the victims are civilians. The destruction of homes, hospitals, schools and other infrastructure forces people to leave. The world would be a safer place without such weapons, especially for children, women and elderly people. We will therefore convene a meeting in early October to promote that goal, and we hope for Members’ support.
The United Nations is central when it comes to tackling the global challenges of our time. We need an effective guardian for our shared values and principles. We need a strong United Nations to provide security, achieve stability and restore people’s confidence. In that context, I would like to express my gratitude to Secretary-General Ban Ki-moon for his leadership during his two terms at the United Nations. His moral leadership has made it possible to achieve success, inter alia, through the 2030 Agenda for Sustainable Development and the Paris Agreement on Climate Change. Let me assure all of those present that Austria will remain committed to supporting the United Nations and its goals, both as a Member State and as the host country to one of its headquarters.
